                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                KANSAS CITY DIVISION

 PIPELINE PRODUCTIONS, INC., et al.,               )
                                                   )
                 Plaintiffs,                       )
                                                   )
                 v.                                )   Case No. 4:20-cv-00130-RK
                                                   )
 S&A PIZZA, INC., et al.,                          )
                                                   )
                 Defendants.                       )

                                     PROTECTIVE ORDER

       This is a commercial/business litigation case. The parties agree that during the course of

discovery it may be necessary to disclose certain confidential information relating to the subject

matter of this action, including financial and other confidential business information of the Parties.

They agree that certain categories of such information should be treated as confidential, protected

from disclosure outside this litigation, and used only for purposes of prosecuting or defending this

action and any appeals. The parties jointly request entry of this proposed Protective Order to limit

the disclosure, dissemination, and use of certain identified categories of confidential information.

       The parties assert in support of their request that protection of the identified categories of

confidential information is necessary because confidential information is anticipated to be the

subject of discovery. The privacy interests associated with such information substantially outweigh

the public’s right of access to judicial records. This Order will facilitate the exchange of

information between the parties. In addition, good cause exists for the issuance of a protective

order under Federal Rule of Civil Procedure 26(c).

       For good cause shown under Fed. R. Civ. P. 26(c), the Court grants the parties’ joint request

and hereby enters the following Protective Order:

       1.      Scope. All documents and materials produced in the course of discovery of this

case, including initial disclosures, responses to discovery requests, all deposition testimony and


         Case 4:20-cv-00130-RK Document 102 Filed 08/18/20 Page 1 of 12
exhibits, and information derived directly therefrom (hereinafter collectively “documents”), are

subject to this Order concerning Confidential Information as set forth below. As there is a

presumption in favor of open and public judicial proceedings in the federal courts, this Order will

be strictly construed in favor of public disclosure and open proceedings wherever possible.

       2.      Definition of Confidential Information and Attorneys’ Eyes Only Information.

As used in this Order, “Confidential Information” is defined as information that the producing

party designates in good faith has been previously maintained in a confidential manner and should

be protected from disclosure and use outside the litigation because its disclosure and use is

restricted by statute or could potentially cause harm to the interests of disclosing party or

nonparties. For purposes of this Order, the parties will limit their designation of “Confidential

Information” to the following categories of information or documents:

               (a)     Non-public, confidential financial information of any party;

               (b)     Non-public proprietary or confidential information relating to any party’s

business, marketing, and/or sales, including but not limited to documents containing trade secrets,

future business plans/strategy, market analysis, confidential research, development, commercial

or other proprietary information.

               (c)     The non-public, confidential personnel and/or human resources files, or

other employment records, of any of Plaintiffs’ or Defendants’ current or former employees. This

includes, but is not limited to, information retained in personnel files, job application materials,

performance ratings, employee compensation and payroll information, supervisor notes, medical

records, documents related to discipline and/or termination, documents regarding attendance, and

information relating to employment policies.

               (d)     Confidential, proprietary, or trade secret information of any third party;




                                      2
         Case 4:20-cv-00130-RK Document 102 Filed 08/18/20 Page 2 of 12
                  (e)   Any testimony regarding Confidential Information as defined in Paragraphs

2(a)-(d) above.

                  (f)   Extracts and summaries prepared from such materials set forth in

Paragraphs 2(a)-(e) above.

                  (g)   Those portions of briefs, affidavits, memoranda, depositions, or other

writings, including exhibits thereto, which contain or refer to the Confidential Information.

Information or documents that are available to the public may not be designated as Confidential

Information.

       “Attorney’s Eyes Only Information” (also referred to as “AEO Information”) is a subset of

Confidential Information and is defined as confidential documents that contain highly sensitive

trade secrets or other highly sensitive competitive or confidential information, disclosure to

another party of which would result in demonstrable harm to the disclosing party.

       3.         Form and Timing of Designation. The producing party may designate documents

as containing Confidential Information and therefore subject to protection under this Order by

marking or placing the words “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” or

“ATTORNEYS’ EYES ONLY – SUBJECT TO PROTECTIVE ORDER” (hereinafter “the

marking”) on the document and on all copies in a manner that will not interfere with the legibility

of the document. As used in this Order, “copies” includes electronic images, duplicates, extracts,

summaries or descriptions that contain the Confidential Information or AEO Information. The

marking will be applied prior to or at the time of the documents are produced or disclosed.

Applying the marking to a document does not mean that the document has any status or protection

by statute or otherwise except to the extent and for the purposes of this Order. Copies that are

made of any designated documents must also bear the marking, except that indices, electronic




                                      3
         Case 4:20-cv-00130-RK Document 102 Filed 08/18/20 Page 3 of 12
databases, or lists of documents that do not contain substantial portions or images of the text of

marked documents and do not otherwise disclose the substance of the Confidential Information

are not required to be marked. By marking a designated document as confidential, the designating

attorney or party appearing pro se thereby certifies that the document contains Confidential

Information or AEO Information as defined in this Order.

       4.      Inadvertent Failure to Designate. Inadvertent failure to designate any document

or material as containing Confidential Information or AEO Information will not constitute a waiver

of an otherwise valid claim of confidentiality pursuant to this Order, so long as a claim of

confidentiality is asserted within 30 days after discovery of the inadvertent failure.

       5.      Depositions. Deposition testimony will be deemed confidential only if designated

as such when the deposition is taken or within 30 days after receipt of the deposition transcript.

Such designation must be specific as to the portions of the transcript and/or any exhibits to be

protected.

       6.      Protection of Confidential Information and AEO Information.

               (a)     General Protections. Designated Confidential Information must be used

or disclosed solely for purposes of prosecuting or defending this lawsuit, including any appeals,

or any other related legal proceeding brought by one of the parties to this litigation.

               (b)     Who May View Designated Confidential Information. Except with the

prior written consent of the designating party or prior order of the court, designated Confidential

Information may only be disclosed to the following persons:

                       (1)     The parties to this litigation, including any employees, agents, and
                               representatives of Plaintiffs or Defendants;

                       (2)     Counsel of record or corporate/personal counsel for the parties and
                               employees and agents of counsel;




                                      4
         Case 4:20-cv-00130-RK Document 102 Filed 08/18/20 Page 4 of 12
                      (3)    The Court and Court personnel, including any special master
                             appointed by the Court, and members of the jury;

                      (4)    Court reporters, recorders, and videographers engaged for deposi-
                             tions;

                      (5)    Any mediator appointed by the Court or jointly selected by the
                             parties;

                      (6)    Any expert witness, outside consultant, or investigator retained
                             specifically in connection with this litigation, but only after such
                             persons have completed the certification contained in Attachment
                             A, Acknowledgment and Agreement to be Bound;

                      (7)    Any potential, anticipated, or actual fact witness and his or her
                             counsel, but only to the extent such confidential documents or
                             information will assist the witness in recalling, relating, or
                             explaining facts or in testifying, and only after such persons have
                             completed the certification contained in Attachment A;

                      (8)    The author or recipient of the document (not including a person who
                             received the document in the course of the litigation);

                      (9)    Independent providers of document reproduction, electronic
                             discovery, or other litigation services retained or employed
                             specifically in connection with this litigation; and

                      (10)   Other persons only upon consent of the producing party and on such
                             conditions as the parties may agree.

              (c)     Who may view AEO Information. Subsections (b)(1), (7) and (10) do

not apply to AEO Information. In other words, only individuals covered by subsections (b)(2)-

(6) and (8)-(9) may view AEO Information.

              (d)     Control of Documents. The parties must take reasonable efforts to prevent

unauthorized or inadvertent disclosure of documents designated as containing Confidential

Information or AEO Information pursuant to the terms of this Order. Counsel for the parties must

maintain a record of those persons, including employees of counsel, who have reviewed or been

given access to the documents along with the originals of the forms signed by those persons

acknowledging their obligations under this Order.



                                     5
        Case 4:20-cv-00130-RK Document 102 Filed 08/18/20 Page 5 of 12
       7.      Filing of Confidential Information or AEO Information. In the event a party

seeks to file any document containing Confidential Information or AEO Information subject to

protection under this Order with the Court, that party must take appropriate action to ensure that

the document receives proper protection from public disclosure including: (a) filing a redacted

document with the consent of the party who designated the document as confidential; (b) where

appropriate (e.g., in relation to discovery and evidentiary motions), submitting the document solely

for in camera review; or (c) when the preceding measures are inadequate, seeking permission to

file the document under seal by filing a motion for leave to file under seal in accordance with the

Court’s local rules and procedures.

       Nothing in this Order will be construed as a prior directive to allow any document to be

filed under seal. The parties understand that the requested documents may be filed under seal only

with the permission of the Court after proper motion. If the motion is granted and the requesting

party permitted to file the requested documents under seal, only counsel of record and

unrepresented parties will have access to the sealed documents. Pro hac vice attorneys must obtain

sealed documents from local counsel.

       8.      Challenges to a Confidential or AEO Information Designation.                      The

designation of any material or document as Confidential Information or Attorney’s Eyes Only is

subject to challenge by any party. Before filing any motion or objection to a confidential

designation, the objecting party must meet and confer in good faith to resolve the objection

informally without judicial intervention and fully comply with Local Rule 37.1 and Judge

Ketchmark’s discovery dispute protocol, which can be found on her website. A party that elects

to challenge a confidentiality designation may file and serve a motion that identifies the challenged

material and sets forth in detail the basis for the challenge. The burden of proving the necessity of




                                      6
         Case 4:20-cv-00130-RK Document 102 Filed 08/18/20 Page 6 of 12
a confidentiality designation remains with the party asserting confidentiality. Until the Court rules

on the challenge, all parties must continue to treat the materials as Confidential Information under

the terms of this Order.

         9.        Use of Confidential Documents/Information or AEO Information at Trial or

Hearing. Nothing in this Order will be construed to affect the use of any document, material, or

information at any trial or hearing. A party that intends to present or that anticipates that another

party may present Confidential Information at a hearing or trial must bring that issue to the

attention of the Court and the other parties without disclosing the Confidential Information. The

Court may thereafter make such orders as are necessary to govern the use of such documents or

information at the hearing or trial.

         10.       Obligations on Conclusion of Litigation.

                   (a)      Order Remains in Effect.                 Unless otherwise agreed or ordered, all

provisions of this Order will remain in effect and continue to be binding after conclusion of the

litigation.

                   (b)      Return of Confidential Documents.                     If requested in writing by the

producing party, all documents designated as containing Confidential Information or AEO

Information, including copies as defined above, must be returned to the party who previously

produced the document within thirty (30) days after this litigation concludes by settlement, final

judgment, or final order, including all appeals, unless: (1) the document has been offered into

evidence or filed without restriction as to disclosure; (2) the parties agree to destruction of the

document to the extent practicable in lieu of return; 1 or (3) as to documents bearing the notations,




1
 The parties may choose to agree that the receiving party must destroy documents containing Confidential Information
and certify the fact of destruction, and that the receiving party must not be required to locate, isolate and return e-mails


                                        7
           Case 4:20-cv-00130-RK Document 102 Filed 08/18/20 Page 7 of 12
summations, or other mental impressions of the receiving party, that party elects to destroy the

documents and certifies to the producing party that it has done so.

                  (c)     Retention of Work Product. Notwithstanding the above requirements to

return or destroy documents, counsel may retain attorney work product, including an index which

refers or relates to designated Confidential Information or AEO Information, so long as that work

product does not duplicate verbatim substantial portions of the text or images of designated

documents. This work product will continue to be confidential under this Order. An attorney may

use his or her own work product in subsequent litigation provided that its use does not disclose

Confidential Information or AEO Information.

        11.       Order Subject to Modification. This Order is subject to modification by the Court

on its own motion or on motion of any party or any other person with standing concerning the

subject matter.

        12.       No Prior Judicial Determination.                This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery. Nothing

in this Order will be construed or presented as a judicial determination that any document or

material designated as Confidential Information by counsel or the parties is entitled to protection

under Fed. R. Civ. P. 26(c) or otherwise until such time as the court may rule on a specific

document or issue.

        13.       Persons Bound by the Protective Order. This Order will take effect when entered

and is binding upon all counsel of record and their law firms, the parties, and persons made subject

to this Order by its terms.



(including attachments to e-mails) that may include Confidential Information, or Confidential Information contained
in deposition transcripts or drafts or final expert reports.



                                       8
          Case 4:20-cv-00130-RK Document 102 Filed 08/18/20 Page 8 of 12
       14.     Jurisdiction. The Court’s jurisdiction to enforce the provisions of this Order will

terminate on the final disposition of this case. But a party may file a motion to seek leave to reopen

the case to enforce the provisions of this Order.

       15.     Applicability to Parties Later Joined. If additional persons or entities become

parties to this lawsuit, they must not be given access to any Confidential Information or AEO

Information until they execute and file with the court their written agreement to be bound by the

provisions of this Order.

       16.     Protections Extended to Third-Parties’ Confidential Information. The parties

agree to extend the provisions of this Protective Order to Confidential Information produced in

this case by third parties, if timely requested by the third party.

       17.     Confidential Information Subpoenaed or Ordered Produced in Other

Litigation. If a receiving party is served with a subpoena or an order issued in other litigation that

would compel disclosure of any material or document designated in this action as Confidential

Information, the receiving party must so notify the designating party, in writing, immediately and

in no event more than three business days after receiving the subpoena or order. Such notification

must include a copy of the subpoena or court order.

       The receiving party also must immediately inform in writing the party who caused the

subpoena or order to issue in the other litigation that some or all of the material covered by the

subpoena or order is the subject of this Order. In addition, the receiving party must deliver a copy

of this Order promptly to the party in the other action that caused the subpoena to issue.

       The purpose of imposing these duties is to alert the interested persons to the existence of

this Order and to afford the designating party in this case an opportunity to try to protect its

Confidential Information in the court from which the subpoena or order issued. The designating




                                      9
         Case 4:20-cv-00130-RK Document 102 Filed 08/18/20 Page 9 of 12
party bears the burden and the expense of seeking protection in that court of its Confidential

Information, and nothing in these provisions should be construed as authorizing or encouraging a

receiving party in this action to disobey a lawful directive from another court. The obligations set

forth in this paragraph remain in effect while the party has in its possession, custody, or control

Confidential Information by the other party to this case.

       18.     Non-Waiver of Privilege and Claw Back Protocol (FRE 502(d)).

               (a)     Non-Waiver by Production. Production of documents and ESI in this case

shall be without prejudice to and shall not waive, for purposes of this case or otherwise, any

attorney-client privilege or work product protection that otherwise would apply.

               (b)     Time for Asserting Privilege and Protection. A producing party may

assert privilege or protection over produced documents and ESI at any time by notifying the

receiving party(ies) in writing of the assertion of privilege or protection, except that:

                       (1)     Affirmative use of ESI or a document by the producing party in the
                               case waives privilege and protection with respect to it, and of other
                               ESI and documents to the extent provided by Federal Rules of
                               Evidence, Rule 502(a); and

                       (2)     Upon use in the case by another of ESI or a document that was
                               produced by a party, that producing party must promptly assert any
                               claimed privilege and/or protection over it and request return or
                               destruction thereof.

               (c)     Disputing Claims of Privilege/Protection Over Produced Documents.

Upon receipt of notice of the assertion of privilege or protection over produced documents or ESI,

the receiving party shall:

                       (1)     to whatever extent it contests the assertion of privilege or protection,
                               promptly so notify the producing party, and maintain the contested
                               documents and ESI in confidence pending resolution of the contest
                               by the Court; and

                       (2)     to whatever extent the receiving party does not contest the assertion
                               of privilege or protection, promptly certify in writing to the


                                     10
        Case 4:20-cv-00130-RK Document 102 Filed 08/18/20 Page 10 of 12
                              producing party that it has returned or destroyed the applicable
                              document(s) and/or ESI, and has made reasonably diligent efforts to
                              identify and destroy each copy thereof and all information derived
                              therefrom (normally reasonable diligence will not include disaster
                              recovery media).

       In the event of a contested assertion of privilege or protection over produced documents

that cannot be resolved amicably after meeting and conferring in good faith and fully complying

with Local Rule 37.1 and Judge Ketchmark’s discovery dispute protocol, which can be found on

her website, either party may bring the contest to the attention of the Court by motion.

IT IS SO ORDERED.
                                                     s/ Roseann A. Ketchmark
                                                     ROSEANN A. KETCHMARK, JUDGE
                                                     UNITED STATES DISTRICT COURT

DATED: 8/18/2020




                                     11
        Case 4:20-cv-00130-RK Document 102 Filed 08/18/20 Page 11 of 12
                                         ATTACHMENT A

                                     ACKNOWLEDGMENT
                                           AND
                                   AGREEMENT TO BE BOUND

        The undersigned hereby acknowledges that he/she has read the Protective Order entered in

the case captioned, Pipeline Productions, Inc., et al. v. S&A Pizza, Inc., et al., United States District

Court for the Western District of Missouri, Case No. 4:20-cv-00130-RK, and attached hereto,

understands the terms thereof, and agrees to be bound by its terms. The undersigned submits to

the jurisdiction of the United States District Court for the Western District of Missouri in matters

relating to this Protective Order and understands that the terms of the Protective Order obligate

him/her to use materials designated as Confidential Information in accordance with the order solely

for the purposes of the above-captioned action, and not to disclose any such Confidential

Information to any other person, firm, or concern, except in accordance with the provisions of the

Protective Order.

        The undersigned acknowledges that violation of the Protective Order may result in

penalties for contempt of court.

Name:                           ______________________________________

Job Title:                      ______________________________________

Employer:                       ______________________________________

Business Address:               ___________________________

                                ___________________________

                                ___________________________

Date: ______________            ______________________________________
                                            Signature




         Case 4:20-cv-00130-RK Document 102 Filed 08/18/20 Page 12 of 12
